Matter of State of New York, ex rel., Buoscio v  Clerk of N.Y. (2016 NY Slip Op 00297)





Matter of State of New York, ex rel., Buoscio v  Clerk of N.Y.


2016 NY Slip Op 00297


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016Acosta, J.P., Andrias, Moskowitz, Gische, JJ.16689 43/15 -5801[*1] In re State of New York, ex rel., Samuel L. Buoscio, Petitioner,Hon. Clerk of New York, etc., Respondent.Samuel L. Buoscio, petitioner pro se.John W. McConnell, Office of Court Administration, New York (Sharon Kerby of counsel), for respondent.
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: JANUARY 19, 2016
CLERK